Title: Elizabeth Smith Shaw to Abigail Adams, 22 July 1787
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill July 22d 1787
          My Dear Sister—
        
        The last Week has indeed been a Week of Joy to me— We have “eat our Bread with gladness, & drank our Wine with merry Hearts—”
        
        My dear Nephews have done themselves, & their Friends honour by their publick Performances— And Mr Shaw, & myself shared in a very particular manner, the general satisfaction, & Festivity of the Day—
        William Cranch had a Dissertation shewing the Utillity, & necessity of three Branches in the Legislature.—
        Your Son spoke an English Oration upon the importance of preserving publick Faith, &ce—
        Leonard White had a Conference with Loyd, & Amory upon the Question, which had the greatest Influence upon Mankind, Wealth—Power—or Fame—
        Freeman from Sanwich spoke a most excellent Oration, both as to matter, & manner, & I should be too partial, if I had not preserved a Wreath, to bind around his Head—
        I think both the Orators (for I cannot now recollect, & separate each part) represented to us the honourable, happy state we were in, at the close of the last War—marked out in very striking coulours, each footstep by which we had fallen into our present state, & shewed that Idleness, & Luxery ever did, & ever would bring on loss of Credit—Scorn, & Derission—Civil Wars—Anarchy, & all its dreadful Consequences—
        J,Q,A, & Freeman were the Competiors of the Day, & seemed to vie with each other who should excell the most— The young Ladies charmed with the gracefullness of Freeman, would no doubt have presented him with the Palm—But more accurate Judges, & the admirers of dignity of Sentiment, & Composition would at least have debated upon the Preference—
        I am sure no one could be a Judge of Mr Adam’s Eloquence unless they kept their Eye fixed upon his Face, & saw each Passion, & each Feeling called up, & most strikingly, & happily delineated there—
        It is 17 years since I have attended a Commencement before this— They speak now, there Performances cheifly in English, & of late years have greatly improved in the Art of Speaking— I have thought Oratory was too little attended too by this University—& many of our most sensible Youths have suffered sadly by the neglect— I wish they may not now run into the oposite extreme— For whoever expects now to be noticed, & wishes to make a Figure, reads Sheridan, & Blair with the greatest avidity, to the too great neglect (I fear) of Classickcal Authors, & more substantial knowledge— For after all, it must be considered only, as an exterior accomplishment as an elegant Dress to a fine Woman, rendering her more conspicuous, & strikingly lovely—
        The Centinel I see, has conveyed to the World with its usual good-humour some strictures upon Commencement Performances—But malevolence shall not cast a shade nor Scurility pluck the Laurel from their Brow—
        The Young Gentlemen may well content themselves, with the ample applause of the Day—
        The Monday before Commencement we had a very fine rain, & the weather was uncommonly pleasant the whole of the week, I believe there never was so cool a Commencment known— Mr Shaw, & I, lodged at Professor William’s— He rose early in the morning to take a walk anew over the classick ground, & found People who were making Booths upon the Common, thressing their Arms acros’s their Breasts, to keep themselves warm—A curious sight this upon our Commencment Day—
        Dr Tufts, & Mr Cranch had provided a very elegant, & genteel Entertainment— There was quite a large Company at the Chambers; but there was enough of every-thing, & to spare— There was not anything wanting but you, & part of you, to grace, & crown the whole—
        It was exceeding pleasant for me, to see, & to recognize so many of my former Friends, & Acquaintance— I stood above an hour answering, & passing the usual Compliments of the Day— I thought of you at the Levee—Though there was this difference I suppose—Complacency & all the social affections of the Heart shone in their Countenances, which is never, or very seldom seen, in a Company of Strangers, wholly uninterested in each others welfare—
        The Family Tenants were all there—Belcher—Beale & Pratt—who were very necessary, & useful— But as I returned from Meeting, passing the Colledge Entry, there sate in state our sable Domestic, accompanied by her solemn faced Partner, with his sabbath Day Coat, & tie Wig full powdered, looking like a piece of mock majesty— I could not but be diverted after Dinner to see him devouring the delicious Fragments—now mouthing a sweet crumb of Bread—now a fat slice of Bacon, & Tongue—now a rich piece of alamode Beef—& now a fine spoonful of green Peas—Lettice—Pickles &cc—clearing Plate by Plate & handing them, to his charming dewy, oderiferous Phebe, who was so kind as to wash them—
        But what (my Dear Sister) gave a relish to every other enjoyment was the arrival of Callihan the Monday before, which brought us Letters announcing the welfare of your Family, & the Birth of your Grandson— May you ever have Cause to rejoice in the Day— Kiss the sweet Fellow once—twice—three & tell the little Cherub his Aunt sent all she could—as a Token of her Love, & ardent Wishes, that his Life, & Health may be preserved— And in this Wish is included a sincere Petition, that its Parents may be surrounded with every Circumstance that can render Life delightful—smooth the Brow of Age—or sweeten the Bed of Death—
        Your Letters gave me peculiar pleasure, for though they informed me of your poor Health, yet you was so much better than I feared, that I really felt releived—For my whimsical Brain had suggested to me that something was the matter— Last Fall, my Sisterly Spirit crossed the wide Ocean, & carefully attended you in your Illness—& early this Spring it went forth, & was siting by your side, nursing you night, after night, & kindly endeavouring to alleviate every Pain—
        You may say, many wise Things upon this Subject—That I ought not to “believe in lying Vanities, & forsake real mercies—” I feel its force—But had much rather hear all were well, than read whole Volumes, upon the Folly of Enthusiasm—
        Judge Blodget deliverd to me your Packet, filld with every Expression of kindness To say I thank you, does not convey half the gratitude I feel— Mrs Allen too sends her Love, looked quite pleased & gratified when I presented her with the Box— She has been a little unwell with Billious disorders—but expected every Day those little matters would come in use—
        August 21st.
        When I began this Letter I hoped to have sent it imediately, but could not get it into Town soon enough— Mr & Mrs Evans have spent a fortnight with us— He is a worthy, good, sensible man, though the People of Weymouth can hardly say as He passes, “the Lord bless & prosper you”— He was reading in the Book you sent me, (which is an excellent one) the Authors opinion of early marriage He dissaproved of it greatly— I did not think his reasons sufficient— I told him very few had, or could have those Opportunities for improving which Mrs Evans had been favoured with— I was pleased to see they were not lost upon her— She is really a fine woman— An equality of Age, I see is as nothing in the Eye of Affection, for I know of no persons who seem more delighted, & happy in each other company— He is now gone with her to Exeter, & is preaching there—
        
        Your Sons have each of them favoured us with a visit— Thomas has grown so much; you would scarce believe it was the little Lad you left with us— He is as good as ever— The Misses think Charles a mere Adonis—a perfect Beauty— I said to him one Day “Charles the Girls fancy you are handsome”— [“]Do not forget it is a Gift of Nature, & as it is not your own acquisition, you can have no title to be vain— We would wish you to be esteemed (& I think we have Cause) & admired for the more lasting, & valuable Qualities of the Mind—” I hope I shall not make my sister anxious, she has no reason to be—but at a critical age— May Minerva with her broad Sheild, preserve the dear Youth, from every Guile— They are happy in having one who knows the dangers, & Temptations
      